Citation Nr: 1524083	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral hearing loss disability, rated 20 percent disabling from March 19, 2013, and noncompensable prior to that date.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased initial rating in excess of 10 percent for right knee strain.

4.  Entitlement to an earlier effective date for the grant of service connection for right knee strain prior to May 10, 2013.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1990. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file. 

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

In January 2013, the Board remanded the issue of entitlement to a compensable rating for bilateral hearing loss disability to the agency of original jurisdiction (AOJ).  In that decision, the Board also granted service connection for tinnitus and remanded to the AOJ the issue of service connection for disabilities of the feet, including flat feet.  In an April 2013 rating decision, the AOJ granted service connection for bilateral flat feet as well as a 20 percent rating for bilateral hearing loss disability, effective from March 19, 2013.  As this is not the highest possible rating for bilateral hearing loss disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

VBMS indicates that the RO granted service connection for right knee strain by way of a July 2014 decision and assigned a 10 percent rating effective May 10, 2013.  The Veteran submitted a notice of disagreement as to the assigned rating and the effective date in August 2014.  

VBMS also indicates that the Veteran was denied service connection for PTSD in an April 2015 rating decision.  In a May 2015 written statement, he indicated that he was requesting reconsideration of that claim and providing a name and information on a fallen comrade to support his claim.  The Veteran has also filed a VA form 21-526EZ, Fully Developed Claim for compensation based on service connection for PTSD in May 2015.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal as to these issues. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, additional development is required concerning the hearing loss claim.  The VA treatment records indicate that the Veteran's hearing acuity was tested on June 1, 2009 and November 18, 2010, however, those results are not of record.  Those results should be obtained on remand.

As noted in the Introduction, the Veteran was denied service connection for PTSD in an April 2015 rating decision, and in a May 2015 written statement requested reconsideration of that claim, and provided a name and information on a fallen comrade to support his claim.  He also filed a VA form 21-526EZ, Fully Developed Claim for compensation based on service connection for PTSD in May 2015.  The Board liberally construes the May 2015 written statement as a timely notice of disagreement with that decision in May 2015.  The RO also granted service connection for right knee strain by way of a July 2014 decision and assigned a 10 percent rating effective May 10, 2013.  The Veteran submitted a notice of disagreement as to the assigned rating and the effective date in August 2014.  
As the Veteran has not been provided a statement of the case in response to the notices of disagreement, a remand is required for the issuance of a statement of the case on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the results of VA puretone audiological testing at each threshold from 1000 to 4000 hertz that was conducted on June 1, 2009 and November 18, 2010.  If the results are not available electronically, request the records directly from the VA facility/audiologist.

If it is not evident from the documentation whether the speech recognition scores were obtained using the Maryland CNC Test, request clarification from the VA facility/audiologist.  

2.  The AOJ also should undertake any other development it determines to be warranted and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board.

3.  The AOJ should issue a statement of the case to the appellant and his representative on the issues of entitlement to service connection for PTSD, an increased rating in excess of 10 percent for right knee strain, and an earlier effective date than May 10, 2013 for the grant of service connection for right knee strain.  He should also be informed of the requirements to perfect an appeal with respect to these issues. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





